Citation Nr: 1433020	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  05-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for right shoulder disorder (dominant).

3.  Entitlement to service connection for chronic lumbosacral strain (also claimed as low back pain).

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for carpal tunnel syndrome, right wrist (dominant).

6.  Entitlement to service connection for right knee disorder. 

7.  Entitlement to a compensable disability rating for service-connected residuals, fracture right 5th metacarpal.

8.  Entitlement to a 10 percent evaluation based upon multiple non-compensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to January 1974. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims are now under the jurisdiction of the RO in Houston, Texas.  

The claims were remanded by the Board in August 2009.  Review of the Veteran's claims folder shows there has been substantial compliance with the remand as it pertains to the issues of service connection for hypertension, a right shoulder disorder, and a low back disorder and that the Board may now proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for a psychiatric disorder; carpal tunnel syndrome of the right wrist; a right knee disorder; a compensable disability rating for residuals of a fracture right 5th metacarpal; and a 10 percent evaluation based upon multiple non-compensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has hypertension which is either casually or presumptively related to active service.

2.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a right shoulder disability which is causally or etiologically related to his military service.

3.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a lumbar spine disability which is causally or etiologically related to his military service, or that arthritis of the lumbar spine had its onset during active service or was manifest to a compensable degree within one year after discharge from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A right shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  A lumbar spine disorder was not incurred in or aggravated during active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied by a letter from the RO to the Veteran in January 2004.  Although the notice did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently being adjudicated.

In 2011, the Veteran was afforded pertinent VA examinations.  The VA examinations are sufficient as the VA examiners considered the entire record, noted the history of the disabilities, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision. 38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension and arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  Furthermore, 38 C.F.R. § 3.309 provides for presumptive service connection for chronic diseases, including hypertension and arthritis, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Factual Basis

The Veteran sought service connection for the disorders here being adjudicated in December 2003.  See VA Form 21-4138.

Review of the Veteran's service treatment records on file shows that his blood pressure was 112/68 at the time of his August 1972 service enlistment examination.  He complained of lumbar pain in December 1972; X-ray examination was within normal limits.  Spasm was diagnosed.  One the same day another clinical record shows a notation referencing the shoulder(s) (which side not noted), but a diagnosis as to either shoulder was not provided.  He was prescribed ice massages and instructed to do shoulder shrugs.  His December 1973 separation examination report shows a normal spine, other musculoskeletal and heart.  His blood pressure was reported as being 112/60.  In his December 1973 Report of Medical History he did report a history of "high or low blood pressure."  The reporting medical provider also noted that the Veteran used to have hypertension, but no prescription now.  He did not indicate when this was present.  

In December 2003, at the time the Veteran submitted his claims seeking service connection, he also supplied multiple statements, also dated in December 2003, from who appears to be a VA physician.  One statement indicated that the Veteran's current hypertension was at least as likely as not related to high blood pressure noted while in service.  A statement noted that the Veteran's current right shoulder condition was at least as likely as not related to right shoulder pain treated while in service.  Another opined that the Veteran's current back condition was at least as likely as not related to the muscle spasms treated in service.  The statements all noted that the Veteran's service treatment records had been reviewed.  The RO, concerning these statements, noted in its September 2004 that the signature on this notes was illegible, and efforts to verify who wrote them was unsuccessful.  

In connection with these claims the Veteran was afforded several VA examinations.  An August 2004 VA joints examination report shows that he informed the examiner that he had low back pain since 1973.  He added he injured his right shoulder playing basketball in 1972.  The supplied diagnoses included chronic right shoulder sprain, moderate symptoms, normal examination, minimal disability; and chronic lumbosacral strain with moderate symptoms, essentially normal examination, no significant disability was supplied.  The examiner did not opine as to the etiology of either disorder.  

Another August 2004 VA examination showed a diagnosis of uncontrolled hypertension, under treatment, conformity with advice is questionable.  The examiner did not provide an opinion as to etiology.  Thus, these examinations were not adequate.  

The Board remanded the claims in August 2009 to obtain adequate examinations.  The Veteran was afforded examinations for his right shoulder, low back and hypertension in May 2011.  As to his right shoulder, the examiner observed that there was a mention of a shoulder as part of a December 1972 service treatment record, but that it was only apparent he was given ice massages for this.  He added that there was no history of injury, and the discharge examination showed no indication of problems.  Concerning his low back, the examiner commented that the Veteran complained in December 1972 of low back pain with no injury.  An orthopedic referral showed muscle spasm with no indication of pathology.  No back-related findings were reported at the Veteran's service separation.  A diagnosis of impingement syndrome of the right shoulder was provided.  Also diagnosed was very mild degenerative disk disease of the lumbar spine; the examiner noted this was age-acquired.  The examiner commented that the Veteran was evidently seen in service for some kind of shoulder issue, which was not fully explained.  He again recognized that the Veteran was seen on only one occasion in service (1972) for low back strain.  The examiner observed that post service records were mostly non-existent for problems after service.  He added that as the Veteran did not have any type of back injury in service, and had no back problems at service discharge, the Veteran did not have a lumbar spine problem which was caused by or a result of his military service.  He also opined that the Veteran's right shoulder disorder was not caused by or a result of his military service.  

A May 2011 VA examination report concerning the Veteran's claimed hypertension disorder is also of record.  Hypertension, described as likely essential, was diagnosed.  The date of onset was reported to be 2000.  The examiner opined that it was less likely as not that the hypertension was casually related to the Veteran's military service or to a service-connected disability.  

Analysis

Hypertension

Here, as the Veteran claims that he has hypertension related to service, entitlement to service connection may potentially be established on a direct or presumptive basis.  See §§ 3.303, 3.307, 3.309.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current hypertension is related to service on any basis.

First, the Veteran is not entitled to service connection on a direct basis.  While a VA physician appears to have related the Veteran's current hypertension in December 2003 to hypertension noted in service, his rationale was quite limited in its scope and was based upon a false premise, that the Veteran in fact had hypertension in service.  This is untrue.  He merely complained of it, hypertension was never diagnosed.  

The May 2011 VA examiner found that the Veteran's hypertension was less likely than not related to service because service treatment records were negative for complaints, findings or a diagnosis of hypertension, with a blood pressure reading of 112/60 supplied at separation.  It was added that the Veteran had provided an onset date of 2000.  

Here, the VA physician opinion from December 2003 is inadequate because, in addition to erroneously finding that the Veteran had hypertension in service, it did not include a well-supported rationale.  

By contrast, the May 2011 VA medical opinion is highly probative.  That opinion is based on a review of the Veteran's service treatment records, examination of the claims folder, and examination of the Veteran.  In addition, the opinion included a detailed rationale.  The examiner pointed out that while the Veteran did mark "yes" at separation to the question of whether he had ever had hypertension, the report made no reference to a clinical finding of hypertension.  There was also noted to be no evidence in the service treatment records to indicate that the Veteran had elevated blood pressure, or that he was screened for hypertension.  The fact that this opinion specifically references the Veteran's service treatment records is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Second, the Veteran is also not entitled to service connection on a presumptive basis under § 3.309(a) or 3.303(b) because the evidence does not reflect that the Veteran's hypertension manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  Service treatment records do not reflect relevant treatment or reports, and post-service medical records do not reflect that the Veteran was diagnosed or treated for hypertension within the applicable post-service period.  This was observed by the 2011 VA examiner.  And, as noted, the Veteran supplied an onset date of 2000.  See May 2011 VA examination report.  Therefore, the Board finds that the evidence does not show that the Veteran's hypertension had its onset during his active service or immediately after service, or reflect continuity of symptomatology since service.

The only other evidence in the record concerning the etiology of the Veteran's hypertension are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, hypertension could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's hypertension is related to service on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Right Shoulder 

The preponderance of the competent medical, or competent and credible lay, evidence of record in this case is against the Veteran's claim seeking service connection for his dominant right shoulder.  Therefore, the claim must be denied.  38 C.F.R. § 3.102.

The Board acknowledges the assertions by the Veteran in support of his claim; the Veteran essentially has claimed to have current right shoulder problems as a result of his military service, at which time he complained of right shoulder pain in December 1972.  He is competent to comment as to his observable symptoms during and after active duty.  

However, the contentions that the Veteran has a right shoulder disability which is related to his active duty does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, a right shoulder disorder could have multiple possible causes and falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; and Jandreau, at 1377 n.4.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

Here, the medical evidence includes competing opinions.  A December 2003 statement from a VA physician (though as noted the RO was unable to verify the identity of this person) indicated that the Veteran's current right shoulder condition was at least as likely as not related to the in service complaints of right shoulder pain.  It does not appear that the opinion provider examined the Veteran at that time nor did the provider reference a specific in-service event concerning the right shoulder.  As above noted, it is unclear whether or not a shoulder problem was even treated in service.  

A medical opinion that contains only data and conclusions without any supporting analysis or medical rational is accorded no probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  The 2003 VA opinion is of limited probative value because it provides no rationale or other explanation as to why the Veteran's claimed right shoulder problems (which were unnamed in 2003) are related to his military service.  

Conversely, the May 2011 VA examiner provided a detailed medical rationale for his conclusion that the Veteran's current right shoulder problems, then diagnosed as impingement syndrome, was not related to his military service.  The examiner acknowledged the Veteran was evidently seen in service for a shoulder complaint, which was not fully explained.  While physical therapy and ice massages for the shoulder were noted in service, a right shoulder disorder was not diagnosed in the course of his service separation or for many years thereafter.  Therefore, the Board assigns greater probative weight (as compared to the December 2003 opinion) regarding the etiology of the Veteran's claimed right shoulder disability to the 2011 VA opinion.  

Low Back Disorder

The preponderance of the competent medical, or competent and credible lay, evidence of record in this case also is against the Veteran's claim seeking service connection for a low back-related disorder, to include chronic lumbosacral strain and degenerative disc disease.  Therefore, the claim must be denied.  38 C.F.R. § 3.102.

The Board acknowledges the assertions by the Veteran in support of his claim; the Veteran essentially has claimed to have current back problems as a result of his military service, at which time he complained of low back pain in December 1972.  He is competent to comment as to his observable symptoms during and after active duty.  

However, the contentions that the Veteran has a lumbar spine disability which is related to his active duty does not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, a low back disorder could have multiple possible causes and falls outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; and Jandreau, at 1377 n.4.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

Here, the medical evidence includes competing opinions.  The December 2003 statement from a VA physician indicated that the Veteran's current back condition was at least as likely as not related to the lumbar spine condition with muscle spasms treated in service.  It is not clear to which specific back condition the physician was referring to in 2003.  It also does not appear that he had an opportunity to examine the Veteran at that time.  

A medical opinion that contains only data and conclusions without any supporting analysis or medical rational is accorded no probative weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  The 2003 VA opinion is of limited probative value because it provides no rationale or other explanation as to why the Veteran's low back problems are related to his military service.  

Conversely, the May 2011 VA examiner provided a detailed medically-based rationale for his conclusion that the Veteran's current low back problems, then diagnosed as mild degenerative disc disease of the lumbar spine, were not related to his military service.  The examiner acknowledged the single treatment in service for strain, and commented that no injury was found in service.  He also observed that no back findings were included in the Veteran's service separation examination, and that no chronic problems were noted to have developed afterwards.  The examiner further, and significantly, commented that the current back problems were "age-acquired."  Therefore, the Board assigns, compared to the December 2003 opinion, greater probative weight regarding the etiology of the Veteran's claimed lumbar spine disability to the 2011 VA opinion.  

Also, the Veteran is also not entitled to service connection on a presumptive basis because the evidence does not reflect that the Veteran's lumbar spine degenerative changes (i.e., arthritis) was manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  Specifically, post-service medical records do not reflect that the Veteran was diagnosed or treated for lumbar spine concerns within the applicable post-service period.  

The preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claims for service connection.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Service connection for hypertension is denied.

Service connection for a right shoulder disorder (dominant) is denied.

Service connection for chronic lumbosacral strain is denied.

REMAND

The Board must remand the remaining claims because there has not been substantial compliance with the prior remand.  Stegall, 11 Vet. App. at 271.  

Concerning the claim seeking service connection for an acquired psychiatric disorder, to include PTSD and depression, an August 2004 VA psychiatric examination shows a diagnosis of very mild PTSD.  During this examination the Veteran reported a particularly stressful incident that he claimed was the source of his PTSD.  Specifically, he alleged that while stationed in Germany, a group of soldiers assaulted and robbed a German citizen.  While arguing he was not part of the group of soldiers, he was nevertheless arrested and placed in jail.  The Veteran added that when he was released, they let him out from the jail blindfolded and he was offered an honorable discharge if he kept his mouth shut.  

Development efforts to verify this claimed stressor after the December 2009 remand were unsuccessful.  See November 2010 Memorandum, concerning a formal finding of lack of information requited to corroborate stressors associated with a PTSD claim.  

The Veteran's service treatment records do show self-inflicted lacerations on the stomach in November 1973.  However, a mental status examination in December 1973 was normal.  Also, the Veteran's December 1973 separation examination shows a normal psychiatric system.  

Pursuant to the Board remand, a VA examination was to be conducted to determine the nature and etiology of any diagnosed psychiatric disorder.  The August 2012 VA mental disorders examination report included a diagnosis of substance abuse mood disorder, but the examiner did not offer any opinion as to a nexus to service.  The examiner did not opine as to whether or not this diagnosed disorder had its onset in service.  Stegall.  An addendum opinion, and, if needed, a new examination, is needed.  

Remand is also required for the claim seeking service connection for right carpal tunnel syndrome because the May 2011 VA examination findings are insufficient.  That examiner found that the Veteran at that time had no indication of either carpal tunnel syndrome or ulnar nerve entrapment; however, an August 2004 VA examination included diagnoses of right ulnar nerve neuropathy and right wrist carpal tunnel syndrome.  The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  VA is also required to determine whether the earlier diagnoses were made in error or represent conditions that have resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The Veteran's claim has been on appeal since December 2003.  An addendum opinion, and, if needed, a new examination, is needed.  

Concerning the right knee disorder, the Veteran complained of knee pain in August 1973.  A VA opinion seems to relate the Veteran's "current right knee condition" to his in service treatment for pain, but does not include a specific diagnosis or rationale for that opinion.  The August 2004 VA examination included a diagnosis of chronic right knee sprain but no opinion as to etiology.

The May 2011 VA examiner supplied a diagnosis of right knee degenerative arthritis; he added this was age-related.  He added that the Veteran's right knee disorder was not caused by or a result of his military service.  In supplying rationale for this opinion, however, the examiner seemed to base his opinion, at least in part, on the fact that he could find no medical finding in the Veteran's service treatment records that he had "any kind of issue with his right knee."  As noted above, this is factually untrue.  The rationale is therefore inadequate, having been, at least in part, based on a false premise.  Thus, an addendum opinion, and, if needed, a new examination, is needed.

Finally, concerning the claim for increased rating for residuals of a right 5th metacarpal fracture, remand is also necessary.  The August 2004 VA examiner diagnosed associated right ulnar neuropathy, moderate disability with progression; however, the May 2011 VA examination noted no indication of ulnar nerve "entrapment."  The examiner made no distinction between neuropathy and nerve entrapment.  Another examination is necessary.    

The Veteran's claim for a 10 percent evaluation based upon multiple non-compensable service-connected disabilities, is inextricably intertwined with the remanded service connection issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted the August 2012 VA mental disorders examination to obtain an addendum to the opinion.  If that examiner is unavailable or determines that an addendum cannot be provided without an examination, the Veteran should be scheduled for the appropriate examination.  The claims folder should be made available to the examiner for review before the examination.

Based on the review of the record, or examination if necessary, the examiner should answer the following questions:

Is it at least as likely as not (50 percent of higher degree of probability) that the Veteran's substance induced mood disorder, presently in remission (diagnosed in the course of the August 2012 VA examination), or any other diagnosed disorder - in the event that a new examination occurs --  is related to his active military service?

The examiner's attention is directed to the November 1973 service treatment report showing self-inflicted lacerations on the stomach, a December 1973 service treatment report showing a normal mental status examination, the Veteran's December 1973 separation examination showing a normal psychiatric system, the Veteran's VA outpatient treatment records showing treatment for drug addiction as early as May 1987, and the Veteran's VA outpatient treatment records dated in November 2002 showing diagnoses of PTSD and depressive disorder.

A complete rationale should be for provided for any opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Return the claims folder to the examiner who conducted the May 2011 VA orthopedic examination to obtain an addendum to the supplied opinions concern the claims seeking service connection claims for right carpal tunnel syndrome, right knee disorder, and a compensable rating for the service-connected right 5th metacarpal fracture residuals.  If that examiner is unavailable or determines that an addendum cannot be provided without an examination, the Veteran should be scheduled for the appropriate examination.  The claims folder should be made available to the examiner for review before the examination.

The examiner's attention is specifically directed to the Veteran's service treatment records showing complaints of knee pain in August 1973; the Veteran's December 1973 separation examination showing normal upper extremities; the December 2003 statements relating the Veteran's right knee to the Veteran's military service; and, the August 2004 VA joints examination report.

Based on the review of the record, or examination if necessary, the examiner should answer the following questions:

a.  Is it at least as likely as not (50 percent of higher degree of probability) that the Veteran's current right knee degenerative arthritis (diagnosed in the course of the May 2011VA examination) is related to his active military service?

b.  Is it at least as likely as not (50 percent or greater probability) that any right wrist carpal tunnel syndrome diagnosed in the course of this appeal (see August 2004 VA examination report) is causally related to the Veteran's military service, to include the Veteran's service-connected residuals, fracture right 5th metacarpal?

c.  Whether the August 2004 VA examiner's diagnosis of associated right ulnar neuropathy, moderate disability with progression is comparable to incomplete or complete paralysis of the ulnar nerve.  Address that examiner's finding of ulnar neuropathy and the May 2011 examiner's observation that there was no ulnar nerve "entrapment."  

A complete rationale should be for provided for all supplied opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Thereafter, readjudicate the issues on appeal.  If the claims remain denied in any respect, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


